Citation Nr: 0120322	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
elbow disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hand disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
arm disability.

4.  Entitlement to service connection for right arm 
disability.

5.  Entitlement to service connection for bilateral wrist 
disability.

6.  Entitlement to service connection for right elbow 
disability.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had over 21 years active military service ending 
with his retirement in September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in May 
2000, a statement of the case was issued in June 2000 and a 
substantive appeal was received in June 2000.  In October 
2000, the veteran testified at a Board videoconference 
hearing.


FINDINGS OF FACT

1.  By rating decision in March 1993, entitlement to service 
connection for left elbow disability, for left arm disability 
and for bilateral hand disability (other than a chip fracture 
of the right middle finger) was denied; a notice of 
disagreement was not received to initiate an appeal from this 
determination.

2.  By rating decision in November 1994, it was determined 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for left 
arm disability and bilateral hand disability; a notice of 
disagreement was not received to initiate an appeal from this 
determination.

3.  Evidence received since the March 1993 rating decision 
with regard to the left elbow disability claim is so 
significant that it must be considered to fairly decide the 
merits of that claim.

4.  Evidence received since the November 1994 rating decision 
with regard to the left arm disability claim and the 
bilateral hand disability claim is so significant that it 
must be considered to fairly decide the merits of these 
claims.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1993 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for left elbow disability has been 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).

2.  Evidence received since the November 1994  rating 
decision is new and material, and the veteran's claims of 
entitlement to service connection for left arm disability and 
bilateral hand disability have been reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left elbow, Bilateral Hand, and Left arm.

The record shows that claims of entitlement to service 
connection for left arm disability, left elbow disability and 
left arm disability were denied by rating decision in March 
1993.  The veteran had also claimed right hand disability.  
The March 1993 rating decision did grant service connection 
for a chip fracture of the right middle finger, but otherwise 
did not grant service connection for any right hand 
disability.  The Board finds that the March 1993 rating 
decision therefore also effectively denied service connection 
for right hand disability (other than the chip fracture of 
the right middle finger).  The veteran was furnished notice 
of the March 1993 rating decision and notice of appellate 
rights and procedures.  The veteran subsequently requested 
that service connection consideration again be given to his 
left arm and "both hands," and he was notified that new and 
material evidence must be submitted to reopen those claims.  
The record does not show that he filed a notice of 
disagreement to initiate an appeal.  Accordingly, the March 
1993 rating decision became final.  38 U.S.C.A. § 7105(c).  

By rating decision in November 1994, it was determined that 
new and material evidence had not been received to reopen 
claims of service connection for left arm disability and for 
"both hands."  The veteran was furnished notice of this 
decision and notice of appellate rights and procedures, but 
he did not file a notice of disagreement.  The November 1994 
rating decision therefore also became final.  38 U.S.C.A. 
§ 7105(c).  

Although the March 1993 and November 1994 rating decisions are 
final, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be reopened 
if new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  Additionally, in order to reopen a 
claim, there must be new and material evidence presented or 
secured "since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet.App. 273, 
285 (1996).  Accordingly, with regard to the left elbow 
disability issue, the Board must determine whether new and 
material evidence has been received since the March 1993 
rating decision.  With regard to the left arm and bilateral 
hand disability issues, the Board must determine whether new 
and material evidence has been received since the November 
1994 rating decision.  

Evidence received of record since the March 1993 and November 
1994 decisions includes a September 2000 private medical 
record from R.A.H.,II, D.O.  In this report, Dr. H. reported 
that he had reviewed both private and VA medical records.  It 
appears from his report that he reviewed the veteran's 
service medical records, and the veteran testified in October 
2000 that Dr. H. did in fact have his service medical records 
available for review.  Dr. H. addressed a number of 
disabilities in the September 2000 report.  With regard to 
the left arm, left elbow, left hand and right hand, Dr. H. 
offers opinions that the veteran suffers from such current 
disorders which are related either to injuries during service 
or to the veteran's duties during service.  In view of the 
clear opinions by Dr. H. and the fact that his opinions 
appear to be based on a review of actual service and post-
service records, the Board must conclude that his September 
2000 report is so significant that it must be considered to 
fairly determine the merits of the veteran's claims as to 
these issues.  In other words, The September 2000 medical 
report constitutes new and material evidence, and the 
veteran's claims based on left arm, left elbow and bilateral 
hand disabilities have been reopened. 



ORDER

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
left elbow disability, for bilateral hand disability, and for 
left arm disability.  To this extent, the appeal is granted. 


REMAND

Although the Board finds that new and material evidence has 
been received to reopen the veteran's claims regarding left 
elbow disability, bilateral hand disability, and left arm 
disability, the Board must further find that it may not 
properly proceed with appellate review at this time.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances, including a medical examination and etiology 
opinion when reasonably necessary.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In view of 
the evidence recently received, the Board believes that a 
medical examination and opinion are necessary to comply with 
the new legislation.

The Board further notes that the additional claims of 
entitlement to service connection for right arm disability, 
for bilateral wrist disability, and for right elbow 
disability appear to have been denied on the basis that such 
claims were not well-grounded.  However, changes made by the 
Veterans Claims Assistance Act of 2000 did away with the 
well-grounded claim requirement.  Therefore, additional 
action at the RO level is necessary not only to comply with 
the new notice/assistance provisions, but also to undertake a 
de novo merits analysis of these claims. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  With regard to all of the issues on 
appeal, the RO should review the claims 
file and undertake all necessary action 
to comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
in this regard should include, but not be 
limited to, obtaining any pertinent VA 
and private medical records not already 
of record.  

2.  The veteran should be scheduled for 
special VA medical examinations in 
connection with each of the disorders at 
issue.  It is imperative that the claims 
file be made available to and be reviewed 
by each examiner in connection with the 
examinations.  All medically indicated 
special studies and tests should be 
accomplished.  Clinical and special test 
findings should be clearly reported.  As 
to each of the disorders at issue, the 
appropriate examiner should clearly 
report a medical diagnosis for each 
disorder found to be present. 

As to each disorder found to be capable 
of medical diagnosis, the appropriate 
examiner (after reviewing the claims file 
and examining the veteran) should offer 
an opinion as to whether it is at least 
as likely as not that such disorder is 
related to the veteran's period of 
military service as opposed to any post-
service cause.  The examiner's opinion 
should include discussion of the opinions 
offered by Dr. H. in the September 2000 
report as well as reference to other 
medical reports and opinions of record 
regarding the etiology of the claimed 
disorders.  A detailed rationale for all 
opinions offered is requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
conduct a merits analysis of the 
veteran's claims to determine if the  
claims can be granted.  As to any claim 
which remains denied, the RO should 
furnish the veteran and representative 
with an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran and to 
ensure review of his claims under the statutory changed 
resulting from the Veterans Claims Assistance Act of 2000.  
The veteran and his representative have the right to submit 
additional evidence and argument in support of the matters 
addressed by the Board in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

